Citation Nr: 1111071	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1957 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for multiple sclerosis but denied the claim on the merits, and the Veteran did not timely file a notice of disagreement with this decision.

2.  The evidence received since the June 2003 rating decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The June 2003 rating decision denying the claim for service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.              §§ 20.302, 20.1103 (2003).

2. The evidence received after the June 2003 rating decision is not new and material, and the claim for service connection for multiple sclerosis is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Veterans Claims Assistance Act of 2000 (VCAA)

      A. 	Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information and any medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper notice from VA must inform the veteran of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

The United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements discussed above apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

The Board finds that VA's VCAA notification duties have been met.  The Veteran filed a claim to reopen his claim of entitlement to service connection for multiple sclerosis in December 2007.  In February 2008, prior to the initial rating decision on the Veteran's claim to reopen, the RO furnished a letter to the Veteran addressing all pertinent notice elements described above, including those required by Dingess and Kent.  Specifically, pursuant to the Court's holding in Kent, the February 2008 VCAA letter advised the Veteran that in order to reopen the claim for a multiple sclerosis disability, he had to submit new and material evidence pertaining to the reason for the previous denial of the claim.  The letter specifically advised the Veteran that he had to submit evidence that his claimed multiple sclerosis disability was incurred either during service or within the seven-year presumptive period following active service.  In addition, the Board notes that following the February 2008 VCAA letter, the Veteran submitted an additional argument that the Veteran's multiple sclerosis disability began in service; this submission further confirms that the Veteran was appropriately notified of the nature of the additional information that needed to be submitted in order to reopen the claim.  

Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  Neither the Veteran nor his representative has argued otherwise.

      B.  	Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's statutory duty to assist the veteran in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In this case, the Veteran's service treatment records have been obtained.  With respect to post-service clinical records, the record reveals substantial efforts by the RO to obtain all relevant private clinical records identified by the Veteran.  In his September 2000 claim for service connection, the Veteran identified only Dr. M.P.H. from the G.P. Clinic as having treated his multiple sclerosis.  The Veteran subsequently provided medical treatment records from the following private medical providers: the G.P. Clinic from 1982 to 2000, the M.O. Clinic from 1996 to 1999, and the B. Clinic from 1991 to 1995.  In December 2000, following submission of these records, the Veteran confirmed to VA that all available medical records had been submitted.

The Veteran reported in July 1996 and June 1999 to the M.O. Clinic and in June 1995 to the B. Clinic that he was receiving contemporaneous medical treatment for his multiple sclerosis at a VA facility.  While the Board notes that such VA medical treatment records are not associated with the Veteran's claims file, such absence does not prejudice the Veteran in the instant claim to reopen.  First, it is conceded that the Veteran has a current multiple sclerosis disability.  Second, neither the Veteran nor his representative have argued that such VA treatment records contain evidence relevant to the instant claim: namely, that the Veteran's multiple sclerosis disability had its onset in-service or during the seven-year presumptive period following service.  The Veteran and his representative have had many opportunities to advance such an argument but have not done so.  The Veteran requested and was provided with a complete copy of his claims file in May 2001, and he did not argue that the record lacked relevant VA treatment information.  Similarly, the Veteran and his representative failed to make such an argument following the November 2001 rating decision, the September 2002 Statement of the Case (SOC), the June 2003 rating decision, the June 2008 rating decision, or the December 2008 SOC, none of which listed VA treatment records among the evidence under consideration.  The Board finds, therefore, that the absence of VA treatment records does not prejudice the Veteran in the instant case.

The Board has determined that new and material evidence has not been received to reopen the claim of service connection for multiple sclerosis.  Thus, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010) (stating that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured).  The Veteran declined the opportunity to present evidence before a Veterans Law Judge.

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  No further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.

II.	Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  The claimant must present new and material evidence to reopen a finally denied claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); see also Bostain v. West, 11 Vet. App. 124 (1998) (noting that lay testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence); Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of reopening a claim, the credibility of newly submitted evidence, though not the weight to be assigned to such evidence, is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).  While credibility is to be presumed, the Court has also held that lay statements offering medical opinions cannot provide a basis on which to reopen a claim for service connection.  Moray v. Brown, 5 Vet. App. 211 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating that "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.")  

In the instant case, the Board's inquiry is directed to the question of whether any additionally submitted evidence (i.e., evidence submitted after June 2003) bears directly and substantially upon the specific matters under consideration, namely whether there is evidence of an in-service incurrence or aggravation of his multiple sclerosis disability, and whether there is a medical nexus between the Veteran's current multiple sclerosis disability and his military service.  See Evans v. Brown, 9 Vet. App. 273 (1996) (holding that there must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the last final denial in order for there to be new and material evidence to reopen the claim.)

The Veteran's claim of entitlement to service connection for multiple sclerosis was first denied in an April 2001 rating decision.  The evidence under consideration at the time of the rating consisted of the Veteran's service treatment records, medical reports from three private medical clinics from the period 1982 to 2000, and a July 2000 statement from Dr. M.P.H. concerning the possible etiology of the Veteran's multiple sclerosis.  The claim was denied because this evidence did not show that the Veteran's multiple sclerosis was incurred in or aggravated by his active service, nor did the disease manifest itself within the presumptive period following the Veteran's active service.  

The Veteran was notified of this decision, and he submitted an additional statement from Dr. M.P.H. in June 2001.  This statement, like the one previously submitted in July 2000, indicated that difficulties with gait and back pain that the Veteran experienced in service may have been associated with the Veteran's multiple sclerosis.  The RO then requested a VA medical opinion to evaluate this statement.  In November 2001, a VA neurologist analyzed the pertinent information in the Veteran's claims file, including the opinion rendered by Dr. M.P.H.  The VA neurologist discussed the pertinent evidence of record, including medical evaluations that the Veteran received in-service and his later diagnosis with multiple sclerosis in 1985.  The VA neurologist concluded that the Veteran's medical record during his military service did not reveal any neurological or general physical abnormalities, except for a left varicocele and decreased visual acuity in his left eye, both of which were present at the time of his entry into the military.  The VA neurologist further concluded that the presence of "hyperactive" reflexes in an April 1958 orthopedic evaluation was a non-specific finding, and not necessarily indicative of any neurological dysfunction.  In addition, the Veteran's reflexes were found to be normal two days after this evaluation; this finding, the VA neurologist opined, eliminated a structural abnormality of the brain or spinal cord as the cause of his hyperactive reflexes.  The VA neurologist further noted that the Veteran's medical record did not document gait abnormalities during his military service.  After this review, the VA neurologist opined that it was less than likely that difficulties with back pain and gait that the Veteran experienced in service were related to the Veteran's multiple sclerosis.  

After consideration of all the evidence of record, including the June 2001 opinion of the VA neurologist, the Veteran was denied service connection for multiple sclerosis in a rating decision dated November 2001, again because the evidence did not show that the Veteran's multiple sclerosis was incurred in or aggravated by his active service, nor did the disease manifest itself within the presumptive period following the Veteran's active service.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2002, and he was provided with an SOC in September 2002.  The Veteran did not perfect an appeal, and the decision became final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

Since the time of that denial, the Veteran has filed two additional claims to reopen his claim of entitlement to service connection for multiple sclerosis.  A June 2003 rating decision reopened the Veteran's claim based on the Veteran's submission of an additional etiological opinion from Dr. R.A., but it denied the claim on the merits because the evidence failed to demonstrate that the Veteran's multiple sclerosis began in service or during the seven-year presumptive period following service.  The Veteran was informed of this decision but did not file a NOD, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The Veteran made a second request to reopen his claim in December 2007.  A June 2008 rating decision declined to reopen the Veteran's claim because the RO found that evidence submitted since the time of the June 2003 rating decision, consisting only of the claim to reopen, was not new and material.  In June 2008, the Veteran filed a timely NOD, and the Veteran was provided with an SOC in December 2008.  The Veteran filed a timely substantive appeal in March 2009, and the matter is now before the Board.

In the instant case, the Board must determine if new and material evidence has been submitted since the time of the June 2003 final decision.  See 38 U.S.C.A. § 5108 (West 2002).  Evidence received since the June 2003 final denial includes only June 2008 and November 2009 statements from Veteran's representative.  In these statements, the Veteran's representative has argued that while the Veteran had no physical symptoms while in boot camp, he experienced leg weakness and balance problems when he was assigned to active duty.  These symptoms were allegedly an initial sign of the Veteran's multiple sclerosis, and the symptoms continued from that time until he was ultimately diagnosed with multiple sclerosis in 1983.  The Veteran's representative also argued that the Veteran had herpes zoster while in service, which has been studied as a possible contributing agent to multiple sclerosis.

The Board will first consider the Veteran's June 2008 and November 2009 lay statements asserting that he has experienced a continuity of symptoms of multiple sclerosis-specifically leg weakness and balance problems-since his active duty military service.  Such statements are cumulative and redundant of the existing evidence of record, and merely reiterate arguments that the Veteran has made to VA prior to the previous denials of his claims.  Indeed, the June 2003 rating decision expressly considered such lay evidence when denying the Veteran's claim, stating: [n]oted is [the Veteran's] report of receiving an early discharge from service because of difficulty walking, with the symptoms persisting since that time."  Further, the same argument has been advanced by Dr. R.A. in his October 2002 statement and by Dr. M.P.H. in his July 2000, June 2001, and March 2002 statements; VA has expressly considered all of these statements in previous rating decisions.  The Veteran's lay statements regarding an in-service onset of symptoms and subsequent continuity of symptoms, therefore, do not constitute new evidence.  

The Board will next consider the lay statement of the Veteran's representative that the Veteran had herpes zoster while in service, which has allegedly been studied as a possible contributing agent to multiple sclerosis.  The Board notes that such evidence is new because it has not previously been submitted to VA.  The Board will next determine whether such evidence is material.  

Herpes zoster is also known as acute posterior ganglionitis, shingles, zona, and zoster (this opinion refers to these all of these terms, collectively, as "herpes zoster").  See Dorland's Illustrated Medical Dictionary 863 (31st ed. 2007).  The Board has reviewed the entirety of the claims file for reference to herpes zoster, and it finds that the evidence of record is negative for any such history.  The Veteran's service treatment records show no treatment for herpes zoster in service, the Veteran's private medical records are similarly silent, and the private medical opinions rendered by Dr. M.P.H. and Dr. R.A. regarding the etiology of the Veteran's multiple sclerosis make no mention of herpes zoster.  The assertion that in-service herpes zoster contributed to the Veteran's multiple sclerosis disability is nothing more than a lay argument regarding medical causation that has no basis in the evidence of record.  Although such a statement is presumed to be credible under Justus, pursuant to the Court's holdings in Moray and Routen, laypersons are not competent to offer medical opinions, and such evidence cannot provide a basis on which to reopen a claim for service connection.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the Board finds that the evidence received since the last prior denial in June 2003 does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the June 2003 denial, and it does not raise a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  In the absence of such evidence, the Veteran's claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (noting that a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability).

Accordingly, the claim for entitlement to service connection for multiple sclerosis is not reopened.  The benefit sought on appeal remains denied.


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for multiple sclerosis is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


